FILED
                             NOT FOR PUBLICATION                            APR 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-30196

               Plaintiff - Appellee,              D.C. No. 2:06-cr-02013-RHW

  v.
                                                  MEMORANDUM *
GREGORY A. CONNELLY,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Eastern District of Washington
                     Robert H. Whaley, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Gregory A. Connelly appeals from the 24-month sentence imposed

following the revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Connelly contends that the district court procedurally erred by failing to

adequately explain its sentence in terms of the applicable statutory sentencing

factors, and that the sentence was substantively unreasonable in light of the facts of

the case. The record reflects that the district court’s explanation for imposing the

sentence was sufficient. See United States v. Miqbel, 444 F.3d 1173, 1181-82 (9th

Cir. 2006); see also 18 U.S.C. § 3583(e). The district court did not procedurally

err, and the sentence imposed is substantively reasonable under the totality of the

circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007); see also United

States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                   09-30196